PD-0655-16
                  No. [                  ]

                          In   the
                  Supreme Court of Texas



Montreal De' T*aY Ferrell,1                    Ri          ___
    Petitioner 7                             COURT OF CRI1NAUPPEALS
                                                  JUN 20 2016
Brent A.   Carr
    Respondent.                               Ab@| Acosfa C|erk

   From the Second Court of Appeals, Cause No.        02-14-
                           k0475-CR,j
 and the CCC9! County Criminal Court for Tarrant County,
       Cause No. 1354878, Honorable Brent A.        Carr



                  Petition for Waiver of Fee



                                     Akhenatun Khalid El Bey
                               822582 General Post Office Box
                               North Richland Hills, TX 76182
                                      Telephone: 817-500-3800
                                     Facsimile:   XXX-XXX-XXXX
                           constableoftherepublic@yahoo.com
                                                      Sui   Juris
       Petitioner respectfully request in the Criminal Court of Appeal of Texas that a waiver

of $155.00 court fees etc. Petitioner has been placed upon some form of hardship by

Respondent and by his or her agents. Petitioner fees for prior court CCC9 has been over

payed and in full no return of funds from prior court CCC9 therefore places another

hardship upon petitioner. Petitioner has afforded to prior court CCC9 a total of $593 when

fees where only $220 (court) and $320 (probation) in fees which places another hardship

on petitioner because we were told that it was our problem if we over payed court fee of

$593 and another $320 for probation fees which total $913 payed in full therefore leaving

petitioner with no grounds in which relief can be granted we pray the Criminal Court of

Appeal of Texas grants this request of waiver.




                                                             Ajb&"*?l~uhj K/voJ''cLlH IS>c/v

                                                          Akhenatun Khalid El Bey
                                                 '822582 General Post Office Box
                                                 North Richland Hills, TX 76182
                                                        Telephone: 817-500-3800
                                                        Facsimile:         XXX-XXX-XXXX
                                            constableoftherepublicgyahoo.com
                                                                                Sui    Juris
            CERTIFICATE          OF       SERVICE


   I HEREBY CERTIFY that the undersigned has served
       a true and correct copy of the foregoing
     on the appellee either by personal delivery,
or by mailing to the attorneys for the plaintiff, at:
               Dated this June 14,         2016


         /) kk&rJoc-f urJ -UU-&-1 ,' fit' £-t"i3c^y
               akhenatun-khalid: el-be/
                          Appellant